Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-17-00509-CR

                                 EX PARTE Noah ESPADA

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2004CR3638
                           Honorable Ron Rangel, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE ALVAREZ

      In accordance with this court’s opinion of this date, the trial court’s order denying Noah
Espada’s application for writ of habeas corpus is AFFIRMED.

       SIGNED July 18, 2018.


                                                _____________________________
                                                Patricia O. Alvarez, Justice